DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5689107 A) in view of Sunshine et al. (US 2019/0013275 A1).
As to claim 1, Hsu teaches a MEMS device (Fig. 1) comprising a light source LED (Fig. 1, 50) mounted on a substrate (Fig. 1, 60); and a movable member (Fig. 1, 70).
Hsu fails to teach a MEMS device wherein a micro-LED is mounted on the movable member and is configured for moving with the movable member.  Nevertheless, Hsu teaches that other types of light emitting sources may be used, besides LED 50 (see Hsu, col. 2, ln. 61-62).
Sunshine et al. teach that light emitting diodes may be micro-light emitting diodes (micro-LED); eg. LED die with footprint about 5 microns x 5 microns (see Sunshine et al., para. 0044, ln. 6-10).
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to permissibly use Sunshine et 
	
	As to claim 2, see light detector 30, 40 in Hsu’s Fig. 1.

As to claim 3, Hsu teaches a MEMS device (Fig. 1) as set forth above with respect to claim 1.
Hsu fails to teach a MEMS device wherein the second optical detector is mounted in the lateral direction of the micro-LED, and is configured for sensing the light in the lateral direction of the micro-LED.
However a multi-axis sensor is known in the art where sensors are mounted in at least three axes x, y and z in order to sense a three-dimensional spatial displacement.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to mount Hsu‘s light detector 40 laterally in order to sense a three-dimensional spatial displacement, as known in the art of multiaxis sensor.

As to claim 4, see Hsu’s col. 1, In. 7-10, which is related to electro-mechanical sensors such as force sensor, pressure sensor, and accelerometer.

As to claim 10, the claim is not given weight as being not further limiting.
As to claim 11, it is also clear from Hsu’s Fig. 1 that light detector 30, 40 could sense displaced light emitted from micro-LED mounted on cantilever beam 70 (which is moved along with cantilever beam 70 under an external stimulus).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Q Tran whose telephone number is (571)272-1885.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Andrew Q Tran/Primary Examiner, Art Unit 2812